Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
5, 2021.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00325-CV


         IN THE ESTATE OF JOSEPHINE WALKER, DECEASED

                   On Appeal from the County Court at Law
                           Waller County, Texas
                       Trial Court Cause No. P86-027


                         MEMORANDUM OPINION

      This is an appeal from an order signed June 1, 2021. On September 23,
2021, appellant Nancy Ashley Walker filed a motion to dismiss the appeal. See
Tex. R. App. P. 42.1. The motion is granted.

      We dismiss the appeal.

                                                  PER CURIAM

Panel consists of Justices Wise, Bourliot, and Zimmerer.